Citation Nr: 1024813	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's in-service stressors for post-traumatic 
stress disorder (PTSD) have been corroborated.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for psychiatric disability 
other than PTSD, to include manic depressive disorder with 
psychotic features and depression.

4.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in May 2007.

The Board notes that the Veteran's substantive appeal submission 
and a subsequent July 2007 item of correspondence originally 
requested a Board hearing.  The Veteran was properly scheduled 
for a December 2009 Travel Board hearing, but in a November 2009 
statement the Veteran requested to cancel the hearing and asked 
not to be rescheduled.

The Board notes that even though the Veteran raised a claim of 
entitlement for service connection specifically for PTSD, there 
is evidence that he has been diagnosed with other psychiatric 
disorders as well.  The Court of Appeals for Veterans Claims 
(Court) recently found that the use of 'condition(s)' in 
regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim 
can encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within the 
scope of the filed claim will be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Since the medical evidence includes diagnoses of psychiatric 
disorders other than PTSD, such as manic depressive disorder with 
psychotic features and depression, the Board believes that the 
issue of entitlement to service connection for a psychiatric 
disability other than PTSD is encompassed within the scope of the 
Veteran's claim on appeal.  The Board has set out this issue 
separately in this case, as reflected above.

The issues of entitlement to service connection for PTSD, for 
psychiatric disability other than PTSD, and for hepatitis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Official service department records in the claims-file reasonably 
verify that the Veteran's unit experienced rocket and mortar 
attacks in July 1971 at Da Nang Air Base in Vietnam, and/or in 
August 1971 at Da Nang Air Base or Cam Ranh Bay Air Base.


CONCLUSION OF LAW

The Veteran's stressor of experiencing a rocket and mortar attack 
in Vietnam has been corroborated.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The Board observes that the Veteran's available service records 
indicate that he was a protective coating specialist and did not 
receive any decorations indicative of status as a combat veteran.  
If it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement for 'credible 
supporting evidence' means that 'the Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.'  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration 
of every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.

Thus, there is great importance in this case to giving proper 
consideration to the question of whether the Veteran's available 
service records corroborate any of his claimed stressor events.  
It is important to note that, in this case, it appears that some 
portion of the Veteran's service personnel records may be lost 
and unavailable for review.  A September 2005 RO Request for 
Information indicates that the service personnel records may be 
misplaced, although an apparently incomplete set of personnel 
documents was associated with the claims file.  The available 
service personnel documents do not contain clear documentation of 
the Veteran's service assignments and locations.

In a case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

The Veteran has explained his account of claimed in-service 
stressor events through written correspondence, including 
statements dated in October 2005 and May 2006.  Most pertinently 
at this time, the Veteran provided an account of the locations in 
which he served in Vietnam from September 1970 to September 1971, 
and he explained that he experienced incoming mortar attacks in 
multiple locations during his service in Vietnam.  Documentation 
in the claims-file shows that the Veteran did serve in Vietnam 
from September 1970 to September 1971 with identified Civil 
Engineering Squadrons consistent with the Veteran's testimony.

A memorandum in the claims-file, apparently from August 2006, 
appears to show that the RO drew the conclusion that the 
Veteran's claimed mortar attack experiences did not match any 
documented attacks at any location when the Veteran was present; 
this conclusion was drawn in part upon a finding that it was 
unclear when the Veteran was located in Da Nang (a location where 
he recalled mortar attacks).  However, the Board finds that the 
Veteran's available contemporaneous service treatment records 
actually provide highly significant information concerning his 
locations and movements in Vietnam.  First, the Board notes that 
generally the Veteran's service treatment records show that he 
was stationed at Tan Son Nhut, Da Nang, and Cam Ranh Bay in the 
sequence and approximate times that his testimony in this case 
indicated.  Medical records directly show that he received 
treatment in these locations on specific dates (the Board takes 
judicial notice of the fact that publicly available information 
indicates that '483 USAF Hospital' was located in Cam Ranh Bay.)

With consideration of the Veteran's confirmed locations during 
his Vietnam service, the Board finds that information currently 
in the claims file reasonably corroborates the occurrence of his 
claimed stressor of mortar attacks.  The RO included a chart in 
the claims-file that documents attacks on USAF operating bases in 
Vietnam.  Significantly, this chart shows several potentially 
pertinent attacks for the purposes of this case.  Da Nang was the 
site of a 'standoff' attack on July 5, 1971, receiving 5 standoff 
(rocket/mortar) rounds with 5 killed in action and 38 wounded.  
Da Nang was again the site of a 'standoff' attack on August 25, 
1971, receiving 2 standoff (rocket/mortar) rounds, and Cam Ranh 
Bay was the site of a 'standoff and sapper' attack on the same 
day, receiving 5 standoff (rocket/mortar) rounds with 6 wounded 
and 6,000 tons of munitions destroyed.  The Veteran's service 
treatment records place him at Da Nang on July 12, 1971, and on 
August 16, 1971; the service treatment records place him at Cam 
Ranh Bay on September 3, 1971.  The Veteran's written statements 
have indicated that he was in Da Nang for approximately one month 
before going to Cam Ranh Bay and then returning to the United 
States.  It appears plausible from the available information that 
the Veteran may have been at Da Nang at the time of the July 5, 
1971 attack at that location.  In any event, however, it appears 
quite likely that the Veteran was at either Da Nang or Cam Ranh 
Bay on August 25, 1971; while it is not entirely clear whether he 
had left Da Nang for Cam Ranh Bay by that date or not, it is 
reasonable to accept that he likely experienced an attack on that 
day as both possible locations were attacked on that day.

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the Court 
addressed a claim for service connection for PTSD and noted that 
'[a]lthough the unit records do not specifically state that the 
Veteran was present during the rocket attacks, the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed to 
attacks.'  See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The Court went on to note that 38 C.F.R. § 3.304(f) only requires 
credible supporting evidence that the claimed stressor occurred.  
Corroboration of a veteran's personal participation is not 
required.  In view of the Court's holding and the official 
evidence that reasonably verifies the occurrence of attacks on 
the Veteran's locations at pertinent times during his service in 
Vietnam, the Board finds that at least one of the Veteran's 
significant claimed stressors has been verified.

In sum, when resolving all benefit of the doubt in favor of the 
Veteran, the Board concludes that the stressor described above 
has been corroborated.  See 38 U.S.C.A. § 5107(b).


ORDER

The Veteran's stressor of experiencing a rocket and mortar attack 
in Vietnam has been corroborated.  To this extent, the appeal is 
granted, subject to the directions set forth in the remand 
section of this decision.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, the Board has now found that at least one of 
the Veteran's claimed in-service stressors is corroborated by 
official service department records.  As the RO did not find that 
any stressor was verified, a VA PTSD examination was not provided 
to the Veteran in this case.  However, since the Board finds 
above that at least one of the Veteran's stressors is verified, a 
PTSD examination is necessary in order to meet the requirements 
of 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim of entitlement to service 
connection for hepatitis, the Veteran contends that he currently 
suffers from hepatitis as a result of his military service.  The 
Veteran has submitted a private report dated in July 2003 
indicating that the Veteran has repeatedly tested positive for 
hepatitis B antibodies when seeking to donate blood, although not 
otherwise confirming or ruling out a current diagnosis of 
hepatitis B.  The Veteran, by advancing this claim, asserts that 
he currently has hepatitis.

The Board takes administrative notice of the fact that there are 
a number of medically recognized risk factors for hepatitis: 
transfusion of blood or blood products before 1992; organ 
transplant before 1992; hemodialysis; tattoos; body piercing; 
intravenous drug use (due to shared instruments); high-risk 
sexual activity (risk is relatively low); intranasal cocaine use 
(due to shared instruments); accidental exposure to blood 
products in health care workers or combat medic or corpsman by 
percutaneous (through the skin) exposure or on mucous membrane; 
and other direct percutaneous exposure to blood such as by 
acupuncture with non-sterile needles or by the sharing of 
toothbrushes or shaving razors.

The RO determined, and expressly stated in the rating decision 
and statement of the case, that the record does not show that the 
Veteran had any risk factors for hepatitis infection during 
service.  Accordingly, a VA examination was not provided to the 
Veteran.  However, service treatment records show that the 
Veteran was assessed to have gonorrhea during service in Vietnam 
in April 1971; as this is a venereal disease, this may suggest 
unprotected or high-risk sexual activity.  Thus, the Board 
believes that a VA medical opinion is necessary to meet the 
requirements of 38 C.F.R. § 3.159 regarding assistance to the 
Veteran.

With regard to the issue of entitlement to service connection for 
a psychiatric disability other than PTSD, to include diagnosed 
manic depressive disorder and depression, the Board notes that 
the RO has not specifically addressed this issue and adjudication 
of this issue may be intertwined with adjudication of the 
remanded issue of entitlement to service connection for PTSD.  
The Board acknowledges that the Veteran has claimed service 
connection specifically for PTSD.  However, the Court of Appeals 
for Veterans Claims (Court) recently found that the use of 
'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates 
that a single claim can encompass more than one condition and 
that an appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements for all issues on 
appeal in this case.

2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner for 
review and the examiner should be expressly 
informed of the particular stressors which 
have been verified.  All current acquired 
psychiatric disorders should be clearly 
reported.  

     a)  After reviewing the claims file and 
examining the Veteran, the examiner should 
then clearly indicate whether or not the 
Veteran suffers from PTSD (in accordance with 
the DSM-IV criteria) and, if so, whether it 
is related to a verified in-service stressor.

     b)  As to any current acquired disorder 
other than PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder was 
manifested during service or it otherwise 
causally related to service.  

A rationale should be furnished for all 
opinions. 

3.  The Veteran should be scheduled for a VA 
examination by an appropriate medical doctor.  
The entire claims file should be made 
available to and be reviewed by the 
designated examiner.

If the Veteran is found to currently be 
diagnosed with hepatitis, the examiner must 
list and discuss all documented and reported 
pre-service, in-service, and post-service 
risk factors.  The examiner should then rank 
the documented risk factors relative to the 
probability that any hepatitis infection is 
etiologically related to the risk factor.

The examiner is then requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any current 
hepatitis is related to the Veteran's 
service, to specifically include any 
unprotected sexual activity, or any other 
risk factors identified during service.  The 
bases for the opinion provided should be 
explained in detail.

The examiner's review should include specific 
focus on the service treatment records 
showing a medical impression of gonorrhea in 
April 1971, which may suggest unprotected 
sexual activity around that time.  The 
examiner should expressly comment upon the 
significance of this information in 
determining the most likely etiology of any 
current hepatitis.

If the Veteran fails to report for the 
examination, the examiner should nevertheless 
undertake a review of the claims file and 
respond to the above-posed questions.

4.  The RO/AMC should then review the 
expanded record and determine if the benefits 
sought can be granted and readjudicate each 
issue remaining on appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


